            Case 2:18-cr-00206-KJM Document 98 Filed 04/15/21 Page 1 of 4


1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for DESHARI FREDERICK
7

8

9                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:18-CR-0206KJM
                    Plaintiff,     )
12                                 ) STIPULATION TO CONTINUE STATUS
                                   ) CONFERENCE AND EXCLUDABLE TIME;
13
          v.                       ) PERIODS UNDER SPEEDY TRIAL ACT;
14                                 ) [PROPOSED] FINDINGS AND ORDER
                                   )
15
     DESHARI SAIVOHN FREDERICK     ) Date: June 14, 2021
16                                 ) Time: 9:00 a.m.
                                   ) Court: Hon. Kimberly J. Mueller
17
                    Defendants.    )
18
                                        STIPULATION
19

20
       1. By previous order, this matter was set a status conference on April 19, 2021.

21     2. By this stipulation, defendant now moves to reset the status conference on April
22
          19, 2021, to June 14, 2021, and to exclude time between April 19, 2021 and June
23
          14, 2021, under Local Code T4.
24

25
       3. The parties first acknowledge the extraordinary global events since March 2020
26
          and the General Orders issued by the Chief Judge of this District in response to
27

28        those events. On May 13, 2020, for the Chief Judge of this District issued General


                                              -1-
              Case 2:18-cr-00206-KJM Document 98 Filed 04/15/21 Page 2 of 4


1           Order 618, which suspends all jury trials in the Eastern District of California “until
2
            further notice.”   Further, pursuant to General Order 611, the Chief Judge’s
3
            declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
4

5           Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
6
            emergency, this Court has allowed district judges to continue all criminal matters
7
            to a date after May 2, 2021.1 This and previous General Orders, as well as the
8

9           declarations of judicial emergency, were entered to address public health concerns
10          related to COVID-19. As of today’s date, the court has remained closed to the
11
            public, and conducted court appearances via Zoom.
12

13
        4. The parties agree and stipulate, and request that the Court find the following:

14             a. The government has provided approximately 1400 pages of discovery
15
                   associated with this case.
16
               b. The government and defense have engaged in ongoing plea negotiations.
17

18                 Due to a change in circumstance regarding the evidence, a new offer was
19
                   provided to the defense.
20
               c. Counsel for defendant desires additional time to finish investigation related
21

22
                   to the change in evidence, consult with their clients, and finish negotiating

23                 a possible resolution. Both parties believe a resolution is possible and are
24
                   working towards that. The defense needs more time to discuss the new offer,
25

26
        1 A judge “may order case-by-case exceptions” at the discretion of that judge “or upon
27
     the request of counsel, after consultation with counsel and the Clerk of the Court to the
28   extent such an order will impact court staff and operations.” General Order 618, ¶ 7 (E.D.
     Cal. May 13, 2020).


                                                  -2-
     Case 2:18-cr-00206-KJM Document 98 Filed 04/15/21 Page 3 of 4


1       finish investigation and research relevant to that offer and properly advise
2
        the client. The ongoing pandemic has made it difficult to meet with the
3
        client. However, as vaccine roll out occurs, this problem should be easier to
4

5       resolve.
6
     d. Counsel for defendant believes that failure to grant the above-requested
7
        continuance would deny counsel the reasonable time necessary for effective
8

9       preparation, taking into account the exercise of due diligence.

10   e. The government does not object to the continuance.
11
     f. Based upon the above-stated facts, the ends of justice served by continuing
12

13
        the case as requested outweigh the interest of the public and the defendant

14      in a trial within the original date prescribed by the Speedy Trial Act.
15
     g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
16
        3161, et seq., within which trial must commence, the time period of April
17

18      19, 2021 to June 14, 2021, inclusive, is deemed excludable pursuant to 18
19      U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
20
        continuance granted by the Court at defendants’ request on the basis of the
21

22
        Court’s finding that the ends of justice served by taking such action

23      outweigh the best interest of the public and the defendant in a speedy trial.
24

25

26

27

28




                                      -3-
              Case 2:18-cr-00206-KJM Document 98 Filed 04/15/21 Page 4 of 4


1       5. Nothing in this stipulation and order shall preclude a finding that other provision
2
           of the Speedy Trial Act dictate that additional time periods are excludable from the
3
           period within which a trial must commence.
4

5
     IT IS SO STIPULATED.
6

7    Dated: April 15, 2021                            Respectfully submitted,
8
                                                      /s/ Paul Hemesath
9                                                     PAUL HEMESATH
                                                      Assistant U.S. Attorney
10

11
     Dated: April 15, 2021                            /s/ Kelly Babineau
                                                      KELLY BABINEAU
12                                                    Attorney for Deshari Frederick
13

14

15

16
                             [PROPOSED] FINDINGS AND ORDER
17

18
           IT IS SO FOUND AND ORDERED this _____ day of __________, 2021
19

20                              _____________________________________________
                                THE HONORABLE KIMBERLY MUELLER
21
                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28




                                                -4-
